Citation Nr: 1015162	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-34 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 until 
his retirement in September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the Veteran's claims for service connection for 
a seizure disorder, residuals of a cerebrovascular accident 
and a heart disability.  In addition, the RO denied the 
Veteran's claim for an increased rating for his service-
connected bilateral hearing loss.

The issues of entitlement to service connection for a seizure 
disorder, residuals of a cerebrovascular accident and a heart 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The Veteran has Level I hearing in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a May 2005 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  A May 2006 
letter advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  A November 2008 letter also 
notified the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific").  This letter provided the 
criteria required for an increased rating for the Veteran's 
service-connected bilateral hearing loss.  The case was last 
readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, records from the 
Social Security Administration (SSA), and VA examination 
reports.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a compensable 
evaluation for bilateral hearing loss includes the report of 
a VA audiometric examination.  When seen for an authorized VA 
examination in September and October 2005, the Veteran 
complained of a bilateral hearing loss.  He reported his 
greatest difficulty hearing occurred in social communication 
and when there was background noise.  The audiometric test 
demonstrated he had a bilateral high frequency sensorineural 
hearing loss.

The evidence against the Veteran's claim includes the 
findings on the authorized examination in 2005.  On the 
audiometric test, pure tone thresholds, in decibels, were as 
follows:



HERTZ


1000
2000
3000
4000
RIGHT
5
15
30
35
LEFT
5
10
25
40

The average puretone thresholds were 21 decibels in the right 
ear and 20 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in each 
ear.

Under the criteria set forth in the Rating Schedule, the test 
results 2005 VA examination establish the Veteran has Level I 
hearing in each ear.  These findings correspond to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss should be 
compensable, his statements clearly have less probative value 
than the objective findings demonstrated on audiometric 
testing.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
While the Veteran's representative argues that sufficient 
time has elapsed to justify a new audiometric examination, 
the Board points out that there is no indication in the 
record the Veteran has claimed his hearing loss has increased 
in severity.  Since the Veteran has not met this element, the 
Board concludes it may adjudicate the claim on the basis of 
the evidence of record.  

The Board notes that the VA examination referenced the 
Veteran's subjective complaints of decreased hearing acuity 
and noted his difficulty in understanding conversations.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing loss 
disability on occupational functioning and daily activities.  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  In this case, the Board finds 
that the objective audiological findings on examination 
sufficiently address his hearing impairment, and any failure 
to mention his subjective complaints regarding his 
functioning is not prejudicial to the Veteran.

The Board has also considered whether the Veteran's service-
connected bilateral sensorineural hearing loss presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's bilateral 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

The Veteran also asserts service connection is warranted for 
seizure disorder, residuals of a cerebrovascular accident and 
for a heart disability.  With respect to the claim for 
service connection for seizure disorder, the service 
treatment records disclose the Veteran reported a history of 
a closed head injury sustained in an accident prior to 
service.  He reportedly had a seizure prior to service in 
1980.  There is conflicting evidence regarding whether 
Dilantin had been prescribed before he entered service.  When 
he was seen in November 1981, it was reported the Veteran had 
been doing well and was on no medication.  The previous day 
he was drowsy and was lying in bed and "felt weird-
floating."  The impression was post-traumatic seizure 
disorder (most likely), but possibly  idiopathic.  The record 
reflects the Veteran was prescribed Dilantin during service.  
It does not appear that an attempt has been made to procure 
records concerning the treatment the Veteran received for 
seizure disorder prior to service.  

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  In order to support a 
finding of aggravation, the evidence must establish that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

With respect to the heart disability claim, the Veteran's 
service treatment records reflect that he was seen for an 
irregular heart beat/palpitations.  He was placed on Inderal 
and reported a decrease in the palpitations.  A private 
physician recently indicated that the Veteran's cerebral 
vascular accident was related to the Veteran's arrhythmia. 

In light of the above, the Board concludes that VA medical 
opinions are needed in this case with respect to the claims 
for service connection.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a head injury and 
seizures prior to service.  The RO/AMC 
should request any records concerning 
pre-service treatment of a seizure 
disorder.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  Send the Veteran's claims file to a 
VA cardiovascular specialist.  The 
physician should review the claims file 
and provide an opinion as to whether the 
heart palpitations and irregular beats 
noted in service represent a chronic 
heart disability.  In addition, based on 
the medical evidence assembled in the 
claims file, the physician should opine 
whether the Veteran has a current heart 
disorder related to the irregular heart 
beat/palpitations noted in service, or is 
otherwise related to service.  In 
addition, the physician should provide an 
opinion as to whether the heart 
palpitations/irregular heartbeat noted in 
service caused the post-service cerebral 
vascular accident (CVA), or whether the 
CVA is related to any other conditions 
noted in service.  

If the examiner determines that a current 
examination is necessary to provide the 
requested opinions, arrangements should 
be made for the Veteran to undergo an 
appropriate examination (the Veteran 
currently resides in Germany), to include 
any testing deemed necessary by the VA 
examiner.  Thereafter, the results of 
that examination should be referred to 
the cardiovascular specialist to provide 
the requested opinions.  The 
cardiovascular specialist should provide 
the rationale for the opinions expressed.

3.  Send the claims file to a VA 
neurologist to obtain an opinion 
concerning the Veteran's claimed seizure 
disorder.  Following review of the claims 
file, the neurologist should provide an 
opinion as to whether the Veteran's 
seizure disorder existed prior to his 
entrance on active duty.  If so, did the 
seizure disorder undergo a permanent 
worsening beyond the natural progress of 
that disorder during service?  

If the examiner determines that a current 
examination is necessary, arrangements 
should be made for the Veteran to undergo 
an appropriate examination (the Veteran 
currently resides in Germany), to include 
any testing deemed necessary by the VA 
neurologist.  Thereafter, the results of 
that examination should be referred to 
the VA neurologist to provide the 
requested opinions.  The neurologist 
should provide the rationale for the 
opinions expressed.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


